            Case 7:18-cr-00205-NSR Document 122 Filed 09/03/21 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     09/03/2021
UNITED STATES OF AMERICA,
                                                                        18-CR-00205-2 (NSR)
        -against-
                                                                         OPINION & ORDER
JAMES BOWEN,

                                   Defendant.


NELSON S. ROMÁN, United States District Judge:

        Defendant James Bowen (“Defendant”) was charged by Superseding Indictment with one

count of being a felon in possession of a firearm, in violation of Title 18, United States Code,

Sections 922(g) subsections (1) and (2). (ECF No. 69.) On May 14, 2021, following a jury trial,

Defendant was found guilty. (Gov’t Br. In Opposition to Def.’s Mot. (“Gov’t Opp.”), ECF No.

118, at 1.)       Before the Court is Defendant’s post-trial motion for an acquittal, or in the

alternative, a new trial pursuant to Rules 29 and 33 of the Federal Rules of Criminal Procedure.

(Def. Brief in Support of His Motion to Dismiss (“Def.’s Mot.”), ECF Nos. 115 & 116.)1

For the following reasons, Defendant’s motion is DENIED in its entirety.

                                          LEGAL STANDARDS

   I.         Rule 29 Motion

        Rule 29 provides that after the close of the Government’s evidence in a criminal trial, the

Court “on the defendant’s motion must enter a judgment of acquittal of any offense for which the

evidence is insufficient to sustain a conviction.” Fed. R. Crim. P. 29(a). Specifically, a court “will

grant a motion to enter a judgment of acquittal on grounds of insufficient evidence if it concludes




        1
            Defendant appears to have filed the same memorandum twice. (ECF Nos. 115 & 116.)
         Case 7:18-cr-00205-NSR Document 122 Filed 09/03/21 Page 2 of 13




that no rational trier of fact could have found the defendant guilty beyond a reasonable doubt.”

United States v. Jackson, 335 F.3d 170, 180 (2d Cir. 2003).

         This standard imposes a heavy burden on a defendant. Indeed, a court must affirm a

conviction if “any rational trier of fact could have found the essential elements of the crime beyond

a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). Put differently, a court will

grant a motion for an acquittal only if “the evidence that the defendant committed the crime alleged

[was] ‘nonexistent or [] meager.’” United States v. Guadagna, 183 F.3d 122, 130 (2d Cir. 1999)

(quoting United States v. White, 673 F.2d 299, 301 (10th Cir. 1982)).

         When assessing the sufficiency of the evidence, the Court must “view the evidence in the

light most favorable to the government and construe all possible inferences in its favor.” United

States v. Badalamenti, 794 F.2d 821, 828 (2d Cir. 1986). The Court must consider direct evidence,

as well as any circumstantial evidence proffered. See United States v. Martinez, 54 F.3d 1040,

1043 (2d Cir. 1995) (“[T]he jury’s verdict may be based entirely on circumstantial evidence.”). In

so doing, the Court must view the evidence in its totality, not in isolation, and the government is

not required to negate every possible theory of a defendant’s innocence. See United States v.

Rosenthal, 9 F.3d 1016, 1024 (2d Cir.1993). Most importantly, the Court must be mindful not to

“usurp[ ] the role of the jury,” United States v. Espaillet, 380 F.3d 713, 718 (2d Cir. 2004) (citing

Jackson, 335 F.3d at 180), or “substitute its own determination of . . . the weight of the evidence

and the reasonable inferences to be drawn for that of the jury.” Id. (citing Guadagna, 183 F.3d at

129) (internal quotations omitted).

   II.      Rule 33 Motion

         Under Rule 33, “the court may vacate any judgment and grant a new trial if the interest of

justice so requires.” Fed. R. Crim. P. 33. Courts typically grant Rule 33 motions “only in



                                                     2
        Case 7:18-cr-00205-NSR Document 122 Filed 09/03/21 Page 3 of 13




extraordinary circumstances.” United States v. Moore, 54 F.3d 92, 99 (2d Cir. 1995); accord

United States v. Torres, 128 F.3d 38, 48 (2d Cir. 1997). “The defendant bears the burden of

proving that [he or she] is entitled to a new trial.” United States v. McCourty, 562 F.3d 458, 475

(2d Cir. 2009).

       While Rule 33 “confers broad discretion upon a trial court,” the Court’s granting of the

motion must be predicated upon the need to avoid a “perceived miscarriage of justice.” United

States v. Sanchez, 969 F.2d 1409, 1413 (2d Cir. 1992). The Court must “examine the entire case,

take into account all facts and circumstances, and make an objective evaluation.” United States v.

Ferguson, 246 F.3d 129, 134 (2d Cir. 2001). The Court must also “defer to the jury’s resolution

of the weight of the evidence and the credibility of the witnesses.” United States v. LeRoy, 687

F.2d 610, 616 (2d Cir. 1982). The “ultimate test” for the Court’s consideration is “whether letting

a guilty verdict stand would be a manifest injustice” such that “an innocent person may have been

convicted.” Ferguson, 246 F.3d at 134 (citation and quotation marks omitted); see also United

States v. Aponte-Vega, 230 F.3d 522, 525 (2d Cir. 2000) (per curiam) (explaining that new trial “is

merited only if . . . the evidence is such that it would probably lead to an acquittal” (internal

quotations omitted)).

                                          DISCUSSION

       Defendant raises two bases for acquittal, or alternatively, a new trial. First, Defendant

argues that the curative instructions provided by the Court did not undo the substantial prejudice

caused by Detective Sokolik’s and Brandi Clark’s testimony. (Def.’s Mot. 5-13.) Second,

Defendant argues that the evidence is insufficient for a finding that Defendant had a firearm in his

possession. (Id. at 13-17.)




                                                     3
        Case 7:18-cr-00205-NSR Document 122 Filed 09/03/21 Page 4 of 13




        Having reviewed the evidence in the light most favorable to the Government, and upon

consideration of the totality of the evidence, the Court concludes that the prejudicial testimony was

cured by the provided jury instructions, and the Government has proffered sufficient evidence for

each of the requisite elements of Count One. Accordingly, a rational trier of fact could determine

beyond a reasonable doubt that the Defendant was a felon in possession of a firearm.

   I.       Prejudicial Testimony

        The Court will “presume that juries follow limiting instructions” unless “there is an

overwhelming probability that the jury will be unable to follow the court’s instructions and the

evidence is devastating to the defense.” United States v. Becker, 502 F.3d 122, 130 (2d Cir. 2007)

(quoting United States v. Jones, 16 F.3d 487, 493 (2d Cir. 1994)). Generally, this presumption is

“inappropriate” where the jury is asked “to perform mental acrobatics.” Id. (internal quotations

omitted).

        Defendant maintains that the testimony of two witnesses caused him substantial prejudice,

and that the Court’s curative instructions did not undo this prejudice. (Def.’s Mot. at 5.) First,

Detective Sokolik testified that the black object in Defendant’s hand seen on videotape was a

firearm. (Id. at 7-8.) Defendant alleges this was improper expert testimony provided by a lay

witness. (Id. at 7.) Second, Brandi Clark, an expert in gunshot residue, testified about “contact”

and “near contact” gunshots, which were not discussed in her expert report or findings. (Id. at 10.)

In response, the Government argues that there is no evidence that the jury did not or could not

follow the curative instructions striking the problematic testimony, or that the testimony was

“devastating to the defense.” (Gov’t Opp.at 22-23, 25.) For the reasons discussed below, the

Court agrees with the Government as to both witnesses.

            a. Detective Sokolik



                                                     4
        Case 7:18-cr-00205-NSR Document 122 Filed 09/03/21 Page 5 of 13




       Detective Sokolik testified for the prosecution as the lead detective on the Defendant’s

case. (Def.’s Mot. at 7.) Part of Detective Sokolik’s testimony included discussion of a videotape

that showed the Defendant. (Gov’t Opp. at 15.) Before Detective Sokolik testified, the Court

ruled that the Government could ask “whether or not there appear[ed] to be an object in the

individual in the video’s hand, but that [was] the extent of the questioning. [The Government

could] ask whether or not the individual depicted in the photo is holding an object.” (Trial Tr. at

101:19-22.) Pursuant to this ruling, the Government instructed Detective Sokolik that he was not

permitted to offer his opinion that the Defendant was holding a firearm. (Gov’t Opp. at 15.)

During his direct examination, Detective Sokolik was asked about the object in Defendant’s hand:

       Q:     All right. And Detective Sokolik, what, if anything, do you see in Mr.
              Bowen’s right hand?
       A:     Play it again?
       Q:     Yes.
              (videotape played)
       A:     It appears to me he is holding a firearm.
       Mr. Burke:     Objection, Your Honor.
       Court: Objection sustained.

(Trial Tr. at 166:3-11). Defendant argues that this testimony involved the ultimate issue in the

case, the possession of a firearm, and improperly provided the jury with expert testimony based

on information Detective Sokolik obtained during the investigation. (Def.’s Mot. at 7.)

       Immediately after this testimony, the Court offered a limiting instruction: “Ladies and

gentlemen of the jury, you are to disregard the response the detective gave. The last question is to

be stricken from your mind. All right? Thank you.” (Trial Tr. at 166:14-16.) Additionally, at the

close of trial, the Court included a similar instruction: “Testimony that has been stricken or

excluded by me is not evidence and may not be considered by you in rendering your verdict.”

(Trial Tr. at 875:18-20.) Defendant argues that the prejudice of the Detective’s answer could not

be undone by these curative instructions, as Detective Sokolik was testifying based on information

                                                     5
          Case 7:18-cr-00205-NSR Document 122 Filed 09/03/21 Page 6 of 13




gathered as the lead detective on the case, and the Government’s case relied on circumstantial

evidence. (Def.’s Mot. at 7.)

        Here, Defendant has failed to rebut the presumption that the jury followed the Court’s

instruction. While regrettable, Detective Sokolik’s mistake spanned only one line of testimony,

and the Court immediately sustained Defendant’s objection and issued a limiting instruction. See

Glisson v. Mantello 287 F. Supp. 2d 414, 439 (S.D.N.Y. 2003) (holding the defendant could not

overcome the presumption where the prejudicial testimony “consisted of one short sentence” and

“the trial court gave a prompt curative instruction requiring the jury to disregard” the testimony).

Defendant has not shown that the jury was unable to follow the Court’s instruction. 2 United States

v. George, No. 11-CR-250 (DLI), 2012 WL 2564373, at *16 (E.D.N.Y. June 29, 2012) (holding

curative instructions were sufficient where the Government referenced stricken testimony during

summation and the Court provided curative instructions immediately after as well as during the

final jury charge); Manganiello v. Agostini, No. 07 Civ. 3644(HB), 2008 WL 5159776, at *10

(S.D.N.Y. Dec. 9, 2008) (holding limiting instructions were sufficient where “the record contains

no indication that the jury was unable to follow the limiting instruction”).

        Further, the testimony was not “devastating” to the defense, as there was more than

sufficient evidence (discussed below) from which the jury could find that the Defendant was in

possession of a firearm. In a similar case, United States v. Mussaleen, the defendant argued that

he was unfairly prejudiced following testimony from a witness that he was carrying a firearm. 35

F.3d 692, 693 (2d Cir. 1994). The court had previously instructed the witness to make no reference




          2
            Defendant’s argument that the Court’s instruction to “disregard” Detective Sokolik’s testimony was
insufficient is unsupportable. See, e.g., Greer v. Miller, 483 U.S. 756, 766 n.8 (1987) (“We normally presume that a
jury will follow an instruction to disregard inadmissible evidence inadvertently presented to it[.]”) (emphasis
added); Glisson, 287 F. Supp. 2d at 439 (“the trial court gave a prompt curative instruction requiring the jury to
disregard” the testimony) (emphasis added).

                                                             6
          Case 7:18-cr-00205-NSR Document 122 Filed 09/03/21 Page 7 of 13




to the defendant’s possession of a firearm during her testimony, however the witness mistakenly

mentioned it and the defendant moved for a mistrial. Id. at 694–95. The court denied the motion

and gave the jury a curative instruction to disregard the witness’s answer. Id. at 695. On appeal,

the Second Circuit held that this statement did not violate the defendant’s right to a fair trial, as

the evidence of the defendant’s guilt was “solid,” the Court provided “appropriate curative

instructions” following the problematic testimony, and the comment was not so “devastating” to

overcome the assumption that the jury would follow the Court’s instruction. Id. 3

        Defendant also seems to suggest that the Government bolstered Detective Sokolik’s

testimony by questioning him “at great length about his background and experience as a detective

as well as his role as lead detective on [Defendant’s] case.” (Def.’s Mot. at 7.) Defendant offers

no support for his claim that a jury is less likely to follow a curative instruction where the witness

is a member of law enforcement. Further, the Second Circuit has endorsed the use of a curative

instruction even where improper testimony was elicited from a law enforcement officer. See, e.g.,

United States v. Elfgeeh, 515 F.3d 100, 114; 127 (2d Cir. 2008); Mussaleen, 35 F.3d at 694.

        Lastly, Defendant points to the Government’s repeated questions to Detective Sokolik

about the object in the videotape as an attempt to “compound the prejudice.” (Def.’s Mot. at 9.)

Following Detective Sokolik’s stricken response, the Government asked Detective Sokolik three

additional times about the object in Defendant’s hand. (Trial Tr. at 165:6-12; 166:18-20; 168:2-

4.) However, each question was asked after the jury viewed either a new section of the video clip

or a new still image of the Defendant. (Trial Tr. at 165:3-4; 165:13-17; 166:22–167:18.) The




         3
           The cases Defendant cites to are inapposite. United States v. Grinage, 390 F.3d 746, 749–51 (2d Cir.
2004), involved a harmless error analysis after a case agent provided expert testimony and no limiting instructions
were provided. United States v. Garcia, 752, F.3d 382, 392–95 (4th Cir. 2014), found that the conflation between a
witness’s fact and expert opinion testimony was prejudicial, even though prior to the witness taking the stand the
Court cautioned the jury about the two kinds of testimony.

                                                             7
        Case 7:18-cr-00205-NSR Document 122 Filed 09/03/21 Page 8 of 13




Government was merely providing the jury with a timeline shown through the evidence. The fact

that the same question that initially produced Detective Sokolik’s prejudicial testimony was asked

again after the curative instruction and with the modifier “without being specific” cannot be seen

as wrongful conduct by the Government.

       In sum, the Court finds that Detective Sokolik’s testimony was not unduly prejudicial.

            b. Brandi Clark

       Brandi Clark testified on behalf of the prosecution as an expert in gunshot residue

(“GSR”). (Def.s Mot. at 10.) During her redirect examination, Clark discussed “contact” and

“near contact” discharges:

       Q:      Ms. Clark, are you familiar—in the context of firearms and GSR, are you
               familiar with the term “contact”?
       A:      Yes, I am.
       Q:      Are      you     familiar     with      the    term      “near     contact”?
       A:      Yes.
       Q:      Could you describe what those terms mean to you.
       A:      As described in our laboratory, contact is where the muzzle of the firearm
               would be in direct hard contact with the item. Near contact is anything from
               an inch or less.
       Q:      And what, if anything, is indicative of contact or near contact in your
               analysis?
       A:      Normally we see ripping and tearing of the fabric, a large amount of
               vaporous lead can be observed, you will see some particulate nitrites maybe
               around the edges of the hole, but not very spread out as you would see with
               larger distance. You will also see some—potentially some materials blow
               through to the underside of the garment.
       Q:      What, if anything, does the melting of fibers tell you about whether
               something has had contact or near contact with a firearm?
       A:      That is one of the indications, also, that it was a close-range shot, near
               contact or contact.
       Q:      Are your findings consistent with a firearm having contact or near contact
               with the sock?
               …
       A:      Some of my findings were indicative of that, but not everything that I saw
               indicated that.
       Q:      I’m sorry, could you say that again?
       A:      Some of my findings, the melting of the fibers, indicated that, yes.



                                                    8
        Case 7:18-cr-00205-NSR Document 122 Filed 09/03/21 Page 9 of 13




(Trial Tr. at 457:11–458:20.) During recross examination, Clark stated that a discussion of close

contact or near contact gunshots was not in her expert report, and Defendant moved to strike this

testimony as “unduly prejudicial.” (Trial Tr. at 459:2–460:14; 466:14–467:7.) The Court reserved

judgment, and later provided a curative instruction to the jury:

       Before we proceed, however, I do want to give you an instruction that you must
       follow, and that is that during the testimony of the last witness, Brandi Clark, with
       the Westchester Lab, forensic lab, she testified concerning two concepts; one of
       near contact and contact. I’m directing you that any testimony that she gave
       regarding the concepts of near contact and contact as it relates to any analysis that
       she performed is stricken from the record and now must be stricken from your
       minds and from your deliberations. Okay? It is stricken from the record and may
       not be considered by you at all during your deliberations.

(Trial Tr. at 531:13-25.)

       Defendant again fails to show that the jury was unable to follow the Court’s curative

instruction. The Court’s instruction was clear and specific, and came shortly after her

testimony that morning. (Trial Tr. 531:11-25); see Dillon v. Smith, 07-CV-10728, 2015

WL 13745783, at *4–5; 9–10 (S.D.N.Y. Dec. 22, 2015) (holding curative instructions to

the jury were sufficient where they were provided the day after the testimony was given).

       Further, Defendant cannot show that Clark’s testimony was devastating to the

defense. Clark’s stricken testimony only occurred during her redirect examination. She

had already explained her expert report, findings, and other evidence to the jury during her

direct and cross-examination, which established that her findings were consistent with a

firearm having gone off in Defendant’s sock. (Trial Tr. at 442:12–43:12.) Clark’s short

discussion of contact and near contact discharges was not “devastating” to Defendant’s

case or his justification defense. United States v. Van Hise, No. (S4) 12 Cr. 847(PGG),

2014 WL 956291, at *6 (S.D.N.Y. Mar. 11, 2014) (holding testimony that a video was




                                                     9
         Case 7:18-cr-00205-NSR Document 122 Filed 09/03/21 Page 10 of 13




recovered from the defendant’s property was not “devastating” where there was “abundant

evidence in the record” concerning the defendant’s interest in the subject of the video).

         In sum, the Court finds that Clark’s testimony was not unduly prejudicial.

   II.      Sufficiency of the Evidence

         Defendant maintains that the evidence establishing actual or constructive possession of the

firearm was insufficient to sustain a conviction because (1) the Government failed to offer ballistic

evidence or fingerprint analysis, (2) the Government exclusively relied on an excited utterance by

the gunshot victim, (3) the Westchester County Division of Laboratories provided incomplete

testing, and (4) Clark’s testimony was inconsistent. (Def.’s Mot. at 16-17.) In response, the

Government argues (1) Defendant does not carry his heavy burden of showing that no rational trier

of fact could have found beyond a reasonable doubt that he possessed a firearm, (2) the

Government is not required to use specific kinds of evidence, (3) the Government can rely on

circumstantial evidence to prove its case, and (4) the excited utterance was direct evidence of

Defendant’s possession of the weapon. (Gov’t Opp. at 27-31.)

         Having viewed the evidence in totality and in the light most favorable to the Government,

the Court finds that there was sufficient evidence for the jury’s verdict. At trial, the Government

presented evidence to the jury to prove Defendant’s possession of the firearm, including (1)

Defendant’s blood and DNA on a recovered weapon (Trial Tr. at 364:7–369:21); (2) the gunshot

residue analysis suggesting a firearm was fired from inside Defendant’s sock (Trial Tr. at 427:15–

443:12); (3) medical records showing Defendant had “an entry and exit wound traversely across

the left ankle soft tissue posterior to the ankle joint, anterior to the Achilles tendon with burn marks

on the medical aspects of the wound” (Trial Tr. at 829:18-24); (4) Defendant’s statement that he

shot the firearm (Trial Tr. at 741:4-6); (5) video surveillance showing the events of July 1, 2017



                                                      10
       Case 7:18-cr-00205-NSR Document 122 Filed 09/03/21 Page 11 of 13




in which Defendant was holding a black object (Trial Tr. at 165:6-12; 733:16–761:12); (6) the

firearms found in the apartment (Trial Tr. at 182:5–183:24; 618:8–622:18); and (7) the gunshot

victim’s statement that the person he “chewed up” shot him (Trial Tr. at 546:18-22; 548:22–

549:24.)   Overall, a jury considering this testimony and evidence could have reasonably

concluded that Defendant had possession of a firearm.

       Defendant’s contention that the Government’s use of circumstantial evidence and its failure

to offer specific kinds of evidence and laboratory testing is inapposite. “No particular type of

evidence is required, so long as the evidence taken together is such that a ‘rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.’” United States

v. Lee, 660 F. App’x. 8, 15 (2d Cir. 2016) (quoting United States v. Persico, 645 F.3d 85, 105 (2d

Cir. 2011)). Further, “a jury’s verdict may be based entirely on circumstantial evidence.”

Martinez, 54 F.3d at 1043 (citing Libera, 989 F.2d at 601).

       Additionally, in contrast to the Defendant’s argument, the Government did not rely

“exclusively” on an “assumption” that the gunshot victim’s excited utterance was referring to the

Defendant. As defense counsel previously argued (Trial Tr. at 585:22–586:4), the testimony “must

be read in context of the record as a whole.” Alioto v Long Island R.R. Co., 16-CV-1092

(DRH)(AKT), 2018 WL 4054103, at *5 (E.D.N.Y. Aug. 24, 2018). The record as a whole supports

the jury’s conclusion that the person “chewed up” by the victim was Defendant.

       Lastly, Defendant argues that Clark’s testimony, which the Government exclusively used

to show Defendant fired the firearm in his sock, was inconsistent and confusing to the jury. (Def.’s

Mot. at 16-17.) Defendant argues that Clark’s testimony discussing “close range” gunshots would

be easily confused with her stricken testimony about “close contact” and “near contact” discharges.

(Id. at 17.) However, the record reflects that prior to the stricken testimony, Clark discussed how



                                                    11
         Case 7:18-cr-00205-NSR Document 122 Filed 09/03/21 Page 12 of 13




the evidence indicated a “closer range” gunshot. (Trial Tr.at 433:2-5; 438:25–439:3; 442:16–

443:5; 446:1-14.) Therefore, the Government could not have “confuse[d] the jury with their

reliance on her contradictory statement” after her testimony was stricken, as the Government asked

about closer range shots before the stricken testimony. 4 (Def.’s Mot. at 17.) Defendant himself

admits that a reasonable jury would not have been confused by the striking of the terms. (Id.)

Further, Clark’s testimony was not inconsistent. She clearly articulated the tests she ran and her

findings to relay her expert opinion to the jury, which included her conclusion that the firearm was

shot at close range to Defendant’s sock.

        The Court rejects Defendant’s challenge to the sufficiency of the evidence.

                                                CONCLUSION

        For the foregoing reasons, Defendant’s motion pursuant to Rules 29 and 33 to acquit, or in

the alternative, order a new trial, is DENIED.                    Defendant failed to meet his burden of

demonstrating that, based on the evidence presented at trial, “no rational trier of fact could have

found the defendant guilty beyond a reasonable doubt,” Fed. R. Crim. P. 29(a),(c); Jackson, 335

F.3d at 180 (citing Reyes, 302 F.3d at 52), or that a new trial was warranted in the interest of justice.

        The Clerk of the Court is respectfully directed to terminate the motions at ECF Nos. 115




        4
           Defendant cites pages 465-466 of the trial transcript for Clark’s definition of “close range” gunshots,
however these pages merely reflect defense counsel questioning Clark about whether she can determine how close
the gunshot was to Defendant:
                   Q:      Ms. Clark, you didn’t—you’re not able to quantify how close, correct?
                   A:      Yes.
                   Q:      Correct, you’re not able to do that, right?
                   A:      Correct.
                   Q:      All right. So you couldn’t tell me if it was three feet, four feet . . . correct?
                   A:      Uh, correct.
                   Mr. Burke:        Your Honor, I have nothing further.
(Trial Tr. at 465:20–466:2.)

                                                             12
         Case 7:18-cr-00205-NSR Document 122 Filed 09/03/21 Page 13 of 13




&116. Sentencing is scheduled to be in person on September 10, 2021 at 12:00 pm.




Dated:    September 3, 2021                             SO ORDERED:
          White Plains, New York

                                             ________________________________
                                                    NELSON S. ROMÁN
                                                  United States District Judge




                                                13
